Citation Nr: 1815626	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-35 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

1. Entitlement to service connection for a lumbar spine condition.

2. Entitlement to service connection for a right knee condition.

3. Entitlement to service connection for a cervical spine condition.

4. Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had periods of active service from July 1976 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2017, and a transcript of that hearing has been associated with the claims file.  At the videoconference hearing, it was noted that additional VA treatment records had been added to the claims file after the RO's most recent readjudication of the Veteran's claims in a September 2014 Statement of the Case (SOC).  The Veteran agreed to waive initial Agency of Original Jurisdiction (AOJ) review of those treatment records.  Also at the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence.  38 C.F.R. § 20.709 (2017).  In November 2017, the Veteran submitted additional evidence.

The issues of entitlement to service connection for a cervical spine and left knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. It is reasonably shown by the record that the Veteran's degenerative disc disease (DDD) of the lumbar spine was caused by or related to his service.
2. It is reasonably shown by the record that the Veteran's chondromalacia patella and prepatellar bursitis of the right knee were caused by or related to his service.


CONCLUSIONS OF LAW

1. The criteria for service connection for DDD of the lumbar spine are met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection for chondromalacia patella and prepatellar bursitis of the right knee are met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As the Board's decision to grant the Veteran's claim for service connection for DDD of the lumbar spine and chondromalacia patella and prepatellar bursitis of the right knee is completely favorable, no further action is required to comply with the duties to notify and assist in these matters.  As a result, a more detailed discussion of the duty to notify and assist is not necessary.

II. Service Connection

Service connection may be established for a disease or injury incurred in or aggravated during service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247 (1999).

After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

A. Lumbar Spine

The November 2012 VA examination, the November 2017 private opinion, and the Veteran's post-service VA treatment records all document that the Veteran has DDD of the lumbar spine.  The Veteran's service treatment records recount several incidents that resulted in the Veteran seeking treatment for his lumbar spine: (1) a July 1977 incident where the Veteran sought treatment after injuring his back lifting a telegraph pole, (2) a September 1977 incident where the Veteran sought treatment for his back after a sports injury, and (3) an October 1978 incident where the Veteran fell off a truck causing trauma to his back.  The Veteran continued to seek treatment for the third incident throughout much of the remainder of his term of service, though radiology reports a few weeks after the incident document no fracture after the trauma.

The Veteran's post-service treatment records document that he has sought treatment for this condition at the VA treatment centers near him since approximately 2012, but that the Veteran has consistently reported that his back pain dates back to the in-service events described above.  His written submissions to VA indicate that he began to seek treatment for this condition shortly after his period of service ended, but that the physicians who he was treated by are deceased and that the records of his treatment are no longer available.  The Veteran confirmed all of this in his testimony before the Board in September 2017.

A VA examination was conducted in November 2012.  As previously noted, this examination documents the Veteran's diagnosis of DDD of the lumbar spine.  However, the examiner's opinion, based on the radiographic evidence from 1978 and 2012, was that the Veteran's DDD of the lumbar spine was consistent with the process of natural aging.  The examiner noted that the Veteran's in-service injuries consisted of strain or sprain to the soft tissues, but that radiographic evidence from 1978 demonstrated no fracture or damage to the Veteran's vertebrae contemporaneous with his injury and explained that injury to the soft tissues was not related to the DDD of the Veteran's bones.

In a November 2017 letter, Veteran's private healthcare provider, after recounting the evidence from the Veteran's service treatment records and comparing it to records of treatment that the examiner had provided to the Veteran in March 2005 and October 2017, reached the opposite conclusion.  The private healthcare provider stated that the results of the Veteran's examinations were consistent with a progressive injury to the Veteran's back and that the Veteran's current back condition was "almost certainly a result of his original injury in the military.

Here, the record contains two conflicting opinions that reach opposite conclusions as to whether there is an etiological relationship between the Veteran's DDD of the lumbar spine and his in-service injuries.  Thus, while the Board recognizes that the medical evidence is not unequivocal in this case, the Board finds that it has nevertheless placed the pertinent record in relative equipoise, and, resolving all reasonable doubt in the Veteran's favor, service connection for DDD of the lumbar spine should be granted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

B. Right Knee

The Veteran's private healthcare provider from November 2017 documents that he has been diagnosed with chondromalacia patella and prepatellar bursitis of the right knee.  The Veteran's service treatment records from May 1979 document several weeks of right knee pain and chondromalacia symptoms.  The Veteran's post-service VA treatment records also document that he has a history of bilateral knee pain and recount the Veteran's statements that this pain dates back to his service.

The only medical opinion as to the etiology of the Veteran's right knee chondromalacia comes from the November 2017 private healthcare provider.  He opined that it was highly probable that the Veteran's knee conditions had their onset in-service because the complaints made by the Veteran and the conditions diagnosed were precisely the same as those diagnosed in 1979.  Service connection is appropriate where a condition has its onset during service.  38 C.F.R. § 3.303(a).  Consequently, service connection is appropriately granted for chondromalacia patella and prepatellar bursitis.


ORDER

Service connection for DDD of the lumbar spine is granted.

Service connection for right knee chondromalacia patella and prepatellar bursitis is granted.


REMAND

The Board finds that an additional addendum opinion is required before a final adjudication can be made regarding the claims for entitlement to service connection for a cervical spine and left knee disability.  The Board acknowledges that the Veteran's private healthcare provider conducted examinations and provided opinions with respect to these conditions in November 2017.  However, the opinion provided regarding the Veteran's left knee is not sufficient to guide the Board in that it provides a confusing rationale, stating that the Veteran's left knee condition is at least as likely as not the result of his military service because there is no history of injury to the left knee during military service.  This rationale seems to reach a conclusion favorable to the Veteran's claim but cites evidence that would appear to contradict the Veteran's claim (the lack of an in-service injury or event).  Without further explanation, the Board cannot rely on this opinion.  Consequently, the Board finds that it is necessary to obtain an additional opinion with a further explanation of the rationale.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Similarly, the November 2017 private healthcare provider's opinion regarding the Veteran's cervical spine condition is not sufficient to guide the Board because it is expressed in equivocal language, stating that the Veteran's cervical spine condition is possibly a result of the Veteran's service.  Precedential cases state that opinions expressed in such equivocal language are not sufficient to establish a nexus for the purposes of service connection.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Warren v. Brown, 6 Vet. App. 4, 6 (1993).  Additionally, the Veteran's substantive appeal form makes clear that the Veteran is alleging that his back problems are the source of or have at least aggravated the problems in his neck and knees.  Consequently, an additional opinion is necessary to address this theory as well.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any updated/outstanding VA treatment records not already associated with the claims file.

2. After the above records development is completed arrange for an addendum opinion regarding the Veteran's service connection claims for his cervical spine and left knee conditions from an appropriate examiner.

a. The examiner should address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine condition was caused or aggravated (worsened to any extent) by the Veteran's in-service injuries or his service-connected lumbar spine condition.

b. The examiner should address whether is at least as likely as not (50 percent or greater probability) that the Veteran's left knee condition was caused or aggravated (worsened to any extent) by the Veteran's service-connected lumbar spine or right knee conditions.

If the examiner determines that he or she is unable to provide an adequate opinion without an examination, the Veteran should be scheduled for an appropriate examination or examinations.  A complete rationale should be provided for each opinion given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

3. Once the development described above has been completed, undertake any further development that may be indicated.  Then, readjudicate the claims on appeal.  If any claim remains denied, or less than the full benefit sought is granted, provide the Veteran and his representative with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return the claims to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.



______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


